DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Ra (see page 9, line 8, of the clean version of the specification); and Rb (see page 9, line 10).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 13 of the clean version of the specification, in lines 20-30, there is some discussion of the inclination angle θ and “the acute angle side” and “the obtuse angle side” of the sipe 11. Specifically, this portion of the specification states that the chamfered portions 12A and 12B are formed on the acute angle side of the sipe 11 but that, alternatively, the chamfered portions 12A and 12B can be formed on the obtuse angle side. Given what is shown in Figure 7, it is unclear where the acute and obtuse angle sides are located. Chamfered portion 12B appears to already be located on an obtuse angle side of the sipe 11, with part of the chamfered portion 12A also located on the obtuse angle side (see Option 1 in the annotated figure below). Alternatively, locating the chamfered portions 12A and 12B on the obtuse angle side would result in the chamfered portions 12A and 12B being provided in a different rib 10 (see Option 2 in the annotated figure below).

    PNG
    media_image1.png
    351
    518
    media_image1.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, “from an end positioned on a radial direction inside of the chamfered portion” should be replaced with “from an end positioned on an inner side of the chamfered portion in a radial direction” (or equivalent).
In claim 1, the phrase “when viewed as a cross-section perpendicular to a longitudinal direction of the sipe” should be enclosed by commas.
In claim 1, “convex inward” should be replaced with “concave” or “concave inward”.
Claim 1 recites both “a radial direction” and “a tire radial direction”. Since it appears that each refers to the same direction, the language should be made consistent, e.g., by reciting “a tire radial direction” and then “the tire radial direction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0001753 (“Hayashi”) in view of U.S. Patent Application Publication No. 2016/0152090 (“Takemoto”), cited in an IDS.
Regarding claim 1, Hayashi discloses a pneumatic tire (the tire 20; see Figure 3 and paragraph 49) comprising:
a plurality of main grooves extending in a tire circumferential direction in a tread portion (the circumferential direction main grooves 11, 12, 13, and 14 in the tread 16; see Figure 3 and paragraph 49);
a sipe (one of the third sipes 33; see Figures 3 and 4 and paragraph 50) extending in a tire width direction (see Figure 3; note the tire width direction W, which is discussed in paragraph 20) in a rib defined by the plurality of main grooves (the third land portion 23 between the circumferential direction main grooves 12 and 13; see Figure 3 and paragraph 50);
the sipe comprising a leading side edge and a trailing side edge (see the annotated version of Figure 4 provided below);
a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge (the angle portion 23C; see Figure 4 and paragraph 51) and the trailing side edge (the angle portion 23B; see Id.);


    PNG
    media_image2.png
    798
    962
    media_image2.png
    Greyscale

Hayashi does not explicitly disclose: a maximum depth y (mm) of the chamfered portion being shallower than a maximum depth x (mm) of the sipe; a sipe width of the sipe being constant in a range from an end positioned on a radial direction inside of the chamfered portion to a groove bottom of the sipe; at least one of the chamfered portions when viewed as a cross-section perpendicular to a longitudinal direction of the sipe comprising a profile line that is convex inward in a tire radial direction with respect to a chamfer reference line 
Takemoto discloses a pneumatic tire comprising a tread portion 2. See Figure 1 and paragraphs 47-49. An inboard middle land zone 7A includes first middle narrow grooves 10A. See Figures 1 and 3 and paragraph 73. Each of the first middle narrow grooves 10A comprises a sipe-like narrow portion 12 and wide portions 14. See Figure 4 and paragraph 74. Each wide portion 14 has a radially outermost tapered part 21, with a gentle slope part 20, and a radially inner part 22, with a groove width equal to the groove width of the sipe-like narrow portion 12. See Figures 4 and 5(b) and paragraph 80.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the sipes 33 and angle portions 23B and 23C of Hayashi in the manner disclosed in Figure 5(b) of Takemoto since Takemoto indicates that this is a suitable configuration for a chamfered sipe. Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
The resulting combination would include all the remaining claim limitations: a maximum depth y (mm) of the chamfered portion being shallower than a maximum depth x (mm) of the sipe (see Figure 5(b) of Takemoto); a sipe width of the sipe being constant in a range from an end positioned on a radial direction inside of the chamfered portion to a groove bottom of the sipe (see Figure 5(b) and paragraph 80 of Takemoto); at least one of the chamfered portions 

    PNG
    media_image3.png
    417
    707
    media_image3.png
    Greyscale


Regarding claim 2, modified Hayashi does not explicitly disclose wherein the cross-sectional area a of the chamfered region is in a range of from 110% to 210% of the cross-sectional area b of the reference region. However, the ratio of these areas, as depicted in the annotated version of Figure 5(b) of Takemoto provided above, appears to fall within the claimed range. Further, Takemoto discloses that the configuration of the sipe-like narrow In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, the same reasoning applies as set forth above in the rejection of claim 2. Namely, given the ratio of the areas disclosed in Figure 5(b) of Takemoto, it appears that the resulting volume ratio would fall within the claimed range. Also, it is expected that one of ordinary skill in the art would have arrived at the claimed range through routine experimentation because, in both Takemoto and the present invention, the design of the chamfered sipes is selected to balance and improve wet and dry performance. See page 3, lines 11-15, of the clean version of the Applicant’s specification. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

claim 4, the same reasoning applies as set forth above in the rejections of claims 2 and 3. Namely, Figure 5(b) of Takemoto appears to disclose a distance ratio falling within the claimed range. Also, it is expected that one of ordinary skill in the art would have arrived at the claimed range through routine experimentation. See page 3, lines 16-25, of the clean version of the Applicant’s specification.

Regarding claim 5, modified Hayashi discloses a ratio of 0.15-0.35. See Figure 5(b) and paragraph 84 of Takemoto. The sipes 33 of Hayashi have already been modified based on Takemoto. See the rejection of claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Regarding claim 6, modified Hayashi discloses that at least one side of the chamfered portions is open to the main groove (the angle portion 23C is open to the groove 13; see Figure 4 of Hayashi; the angle portion 23B is also open to the groove 12, but it is not relied upon for the rejection of claim 6). The offset distance A at the main groove side end would necessarily be larger than the offset distance A at the rib center side end because the size of the angle portion 23C increases from the center toward the groove 13. See Figure 4 of Hayashi.

Regarding claim 8, modified Hayashi discloses that at least one side of the chamfered portions is open to the main groove (the angle portion 23C is open to the groove 13; see Figure 4 of Hayashi; the angle portion 23B is also open to the groove 12, but it is not relied upon for .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/085,554 in view of Takemoto.
Claim 1 of the copending application discloses all the limitations of claims 1 and 5 of the present application except for the chamfered portion having a profile line that is convex inward and the corresponding limitations regarding the cross-sectional area of the chamfered region. However, as discussed above in the rejection of claim 1 under 35 U.S.C. 103, this feature would have been obvious from Takemoto. For claims 2-4 of the present application, see the rejections of claim 2-4 under 35 U.S.C. 103 based on Takemoto. For claims 6 and 8 of the present application, the chamfered portions being open to the main groove is disclosed in claim 1 of the .
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/329,187 in view of Takemoto.
Claims 1 and 2 of the copending application disclose all the limitations of claims 1 and 5 of the present application except for the chamfered portion having a profile line that is convex inward and the corresponding limitations regarding the cross-sectional area of the chamfered region. However, as discussed above in the rejection of claim 1 under 35 U.S.C. 103, this feature would have been obvious from Takemoto. For claims 2-4 of the present application, see the rejections of claim 2-4 under 35 U.S.C. 103 based on Takemoto. For claims 6 and 8 of the present application, the claimed features would have been obvious to one of ordinary skill in the art based on Figures 3 and 4 of Takemoto, where the wide portions 14 connect to the circumferential grooves, and the width of the wide portions 14 decreases toward the center of the rib.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/331,068 in view of Takemoto.
Claims 1 and 2 of the copending application disclose all the limitations of claims 1 and 5 of the present application except for the chamfered portion having a profile line that is convex inward and the corresponding limitations regarding the cross-sectional area of the chamfered region. However, as discussed above in the rejection of claim 1 under 35 U.S.C. 103, this feature would have been obvious from Takemoto. For claims 2-4 of the present application, see the rejections of claim 2-4 under 35 U.S.C. 103 based on Takemoto. For claims 6 and 8 of the present application, the claimed features would have been obvious to one of ordinary skill in the art based on Figures 3 and 4 of Takemoto, where the wide portions 14 connect to the circumferential grooves, and the width of the wide portions 14 decreases toward the center of the rib.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/328,675 in view of Takemoto.
Claim 1 of the copending application discloses all the limitations of claims 1 and 5 of the present application except for the chamfered portion having a profile line that is convex inward and the corresponding limitations regarding the cross-sectional area of the chamfered region. However, as discussed above in the rejection of claim 1 under 35 U.S.C. 103, this feature would claims 2-4 of the present application, see the rejections of claim 2-4 under 35 U.S.C. 103 based on Takemoto. For claims 6 and 8 of the present application, the claimed features would have been obvious to one of ordinary skill in the art based on Figures 3 and 4 of Takemoto, where the wide portions 14 connect to the circumferential grooves, and the width of the wide portions 14 decreases toward the center of the rib.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/330,746 in view of Takemoto.
Claims 1 and 2 of the copending application disclose all the limitations of claims 1 and 5 of the present application except for the chamfered portion having a profile line that is convex inward and the corresponding limitations regarding the cross-sectional area of the chamfered region. However, as discussed above in the rejection of claim 1 under 35 U.S.C. 103, this feature would have been obvious from Takemoto. For claims 2-4 of the present application, see the rejections of claim 2-4 under 35 U.S.C. 103 based on Takemoto. For claims 6 and 8 of the present application, the claimed features would have been obvious to one of ordinary skill in the art based on Figures 3 and 4 of Takemoto, where the wide portions 14 connect to the circumferential grooves, and the width of the wide portions 14 decreases toward the center of the rib.
This is a provisional nonstatutory double patenting rejection.
Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/486,141 in view of Takemoto.
Claims 1 and 2 of the copending application disclose all the limitations of claims 1 and 5 of the present application except for the chamfered portion having a profile line that is convex inward and the corresponding limitations regarding the cross-sectional area of the chamfered region. However, as discussed above in the rejection of claim 1 under 35 U.S.C. 103, this feature would have been obvious from Takemoto. For claims 2-4 of the present application, see the rejections of claim 2-4 under 35 U.S.C. 103 based on Takemoto. For claims 6 and 8 of the present application, the claimed features would have been obvious to one of ordinary skill in the art based on Figures 3 and 4 of Takemoto, where the wide portions 14 connect to the circumferential grooves, and the width of the wide portions 14 decreases toward the center of the rib.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/486,798 in view of Takemoto.
Claims 1 and 2 of the copending application disclose all the limitations of claims 1 and 5 of the present application except for the chamfered portion having a profile line that is convex inward and the corresponding limitations regarding the cross-sectional area of the chamfered region. However, as discussed above in the rejection of claim 1 under 35 U.S.C. 103, this feature claims 2-4 of the present application, see the rejections of claim 2-4 under 35 U.S.C. 103 based on Takemoto. For claims 6 and 8 of the present application, the claimed features would have been obvious to one of ordinary skill in the art based on Figures 3 and 4 of Takemoto, where the wide portions 14 connect to the circumferential grooves, and the width of the wide portions 14 decreases toward the center of the rib.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/486,489 in view of Takemoto.
Claims 1 and 2 of the copending application disclose all the limitations of claims 1 and 5 of the present application except for the chamfered portion having a profile line that is convex inward and the corresponding limitations regarding the cross-sectional area of the chamfered region. However, as discussed above in the rejection of claim 1 under 35 U.S.C. 103, this feature would have been obvious from Takemoto. For claims 2-4 of the present application, see the rejections of claim 2-4 under 35 U.S.C. 103 based on Takemoto. For claims 6 and 8 of the present application, the claimed features would have been obvious to one of ordinary skill in the art based on Figures 3 and 4 of Takemoto, where the wide portions 14 connect to the circumferential grooves, and the width of the wide portions 14 decreases toward the center of the rib.
This is a provisional nonstatutory double patenting rejection.
Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/486,488 in view of Takemoto.
Claims 1 and 2 of the copending application disclose all the limitations of claims 1 and 5 of the present application except for the chamfered portion having a profile line that is convex inward and the corresponding limitations regarding the cross-sectional area of the chamfered region. However, as discussed above in the rejection of claim 1 under 35 U.S.C. 103, this feature would have been obvious from Takemoto. For claims 2-4 of the present application, see the rejections of claim 2-4 under 35 U.S.C. 103 based on Takemoto. For claims 6 and 8 of the present application, the claimed features would have been obvious to one of ordinary skill in the art based on Figures 3 and 4 of Takemoto, where the wide portions 14 connect to the circumferential grooves, and the width of the wide portions 14 decreases toward the center of the rib.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,814,677 in view of Takemoto.
Claim 1 of the patent discloses all the limitations of claims 1 and 5 of the present application except for the chamfered portion having a profile line that is convex inward and the corresponding limitations regarding the cross-sectional area of the chamfered region. However, as discussed above in the rejection of claim 1 under 35 U.S.C. 103, this feature would have been obvious from Takemoto. For claims 2-4 of the present application, see the rejections of claim 2-claims 6 and 8 of the present application, the claimed features would have been obvious to one of ordinary skill in the art based on Figures 3 and 4 of Takemoto, where the wide portions 14 connect to the circumferential grooves, and the width of the wide portions 14 decreases toward the center of the rib.

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As discussed above in the rejections of claims 6 and 8, in modified Hayashi, the offset distance A at the main groove side end would necessarily be larger than the offset distance A at the rib center side end. Also, the cross-sectional area of the chamfered region at the main groove side end would necessarily be larger than the cross-sectional area at the rib center side end. In both cases, this is because the size of the angle portion 23C increases from the center toward the groove 13. See Figure 4 of Hayashi.
However, because the size of the angle portion 23C gradually decreases to zero in the other direction, the offset distance A at the rib center side end is not 0.5 to 0.9 times the offset distance A at the main groove side end, as required by claim 7
Similarly, because the size of the angle portion 23C gradually decreases to zero from the groove 13 toward the center, the cross-sectional area a of the chamfered region at the rib center side end is not 0.5 to 0.9 times the cross-sectional area a of the chamfered region at the main groove side end, as required by claim 9, and, again, there is nothing in the prior art to suggest having the angle portion 23C end more abruptly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOHN J DERUSSO/Examiner, Art Unit 1744                

/MARC C HOWELL/Primary Examiner, Art Unit 1774